NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1210


                     BEYLEY CONSTRUCTION GROUP, CORP.,

                                                      Appellant,

                                           v.

                     John McHugh, SECRETARY OF THE ARMY,

                                                      Appellee.


       Mark B. Carter, Smith, Currie & Hancock LLP, of Atlanta, Georgia, argued for
appellant. With him on the brief was George D. Wenick.

       Timothy P. McIlmail, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for appellee. With him
on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Brian M. Simkin, Assistant Director. Of counsel on the brief was Geraldine Chanel-
Carpenter, Trial Attorney, Contract & Fiscal Law Division, United States Department of
the Army, of Arlington, Virginia.

Appealed from: Armed Services Board of Contract Appeals

Administrative Judge Peter D. Ting
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-1210


                    BEYLEY CONSTRUCTION GROUP, CORP.,

                                                     Appellant,

                                         v.

                    John McHugh, SECRETARY OF THE ARMY,

                                                     Appellee.




                                  Judgment


ON APPEAL from the       Armed Services Board of Contract Appeals

in CASE NO(S).           55692

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, CLEVENGER and DYK, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED November 12, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk